Citation Nr: 1701906	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  07-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for residuals of a right knee tibial spine chip fracture and residuals of a medial, collateral, and anterior cruciate ligament sprain. 

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee post-traumatic arthritis. 

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from June 1956 to April 1959 and from January 1961 to July 1963. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 1987 rating decision of the New York, New York, Regional Office (RO), which reduced the disability evaluation for the Veteran's right knee tibial spine simple chip fracture from 30 percent to noncompensable and effectuated the reduction as of April 1, 1988.  In December 2006, the RO granted a separate 10 percent evaluation for right knee post-traumatic arthritis.  In September 2008, the Board determined that the reduction of the evaluation of the Veteran's right knee disability from 30 percent to noncompensable effective as of April 1, 1988, was not proper. 

In October 2008, the RO implemented the Board's decision and restored the 30 percent evaluation for the Veteran's right knee disability.

The issues on appeal were previously remanded by the Board in January 2013 for further evidentiary development of requesting outstanding post-service private and VA treatment records and to obtain a VA examination for the Veteran's knee disabilities.  This was accomplished, and the claims were readjudicated in an April 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently in receipt of the maximum 30 percent rating under Diagnostic Code 5257 for lateral instability of the knee.

2.  The evidence does not show that the Veteran has right knee ankylosis, a meniscus condition, or impairment of the tibia and fibula.  

3.  The Veteran's right knee disability has been productive of pain and limitation of flexion of no more than 115 degrees, and limitation of extension of no more than 0 degrees.

4.  The Veteran does not meet the schedular criteria for consideration of a TDIU.

5.  The evidence does not show that the Veteran's service-connected disabilities alone have been, at any time during the pendency of the claim, of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 percent for residuals of a right knee tibial spine chip fracture and residuals of a medial, collateral, and anterior cruciate ligament sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).
2.  The criteria for a rating in excess of 10 percent for right knee post-traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2016).

3.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial AOJ decision on a claim.  
38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided notice to the Veteran in December 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records, post-service treatment records, and the Veteran's statements have been associated with the claims file.  Further, the Veteran was provided with VA examinations and the reports have been associated with the record.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims for increased ratings for the service-connected knee disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners personally interviewed and examined the Veteran, reviewed VA medical records, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Additionally, neither the Veteran, nor his representative, has questioned the adequacy of the examinations. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Rating for Right Knee Disabilities-Laws and Analysis

The Veteran maintains that his service-connected right knee disabilities, currently rated as 30 percent and 10 percent disabling, warrant higher evaluations. 

The Veteran's right knee arthritis disability is rated under Diagnostic Code 5010. 
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.4, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2016).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Moreover, in Correia v. McDonald, 28 Vet. App 158 (2016), the Court determined that VA examination reports in cases of joint disabilities must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

Diagnostic Code 5010 states that traumatic arthritis is rated pursuant to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2016).

The Veteran has also been assigned a 30 percent rating under Diagnostic Code 5257 for lateral instability of the right knee.  Under this code, ratings of 10, 20, and 30 percent are warranted for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

There are several Diagnostic Codes which could be applicable to a knee disability, as the right knee is the joint involved in this case.

Diagnostic Code 5258 addresses cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, for which a 20 percent disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

Diagnostic Code 5260 addresses limitation of flexion of the knee. Under it, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Diagnostic Code 5261 addresses limitation of extension of the knee. Under it, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation. Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016). 
Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here.

The Board notes that the criteria under Diagnostic Codes 5257, 5258, 5860, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  

The evidence includes November 1987, January 1988, and February 1989 VA examination reports.  During the evaluations, the examiners noted that the Veteran's balance and propulsion was normal.  There was no effusion.  Range of motion testing showed flexion of the right knee limited to 140 degrees, and extension was to 0 degrees.  There was no crepitus or lateral instability.  

In a November 2006 VA examination report, the Veteran reported that his right knee pain was a 7 out of 10.  He indicated that he had weakness, stiffness, swelling, and lack of endurance.  He denied instability of the right knee.  The Veteran also reported that he used a cane to go up and down stairs.  Upon physical examination, range of motion of the right knee was from 0 to 130 degrees.  There was no effusion and the ligaments were intact.  The Veteran was diagnosed with post-traumatic arthritis of the right knee. 

Pursuant to the Board's remand, the Veteran was afforded another VA knee examination in June 2015.  During the evaluation, the Veteran indicated that he had stiffness in the right knee in the morning or if sitting for a prolonged period of time.  He also had increased pain in cold weather and had difficulty going up stairs.  The Veteran denied flare-ups associated with the right knee disability.  Range of motion testing showed flexion limited to 125 degrees and extension to -5 degrees.  Pain was noted during flexion; however, the examiner indicated that pain did not result in any functional loss.  The Veteran was able to perform repetitive testing, which showed flexion limited to 115 degrees and extension to -5 degrees.  The Veteran also had muscle atrophy in the right leg (2 cm less than in the left leg).  There was no recurrent subluxation or lateral instability of the right knee.  No meniscal conditions were reported.  The examiner indicated that the Veteran used a cane and brace on a regular basis.  It was also noted that the Veteran had muscle atrophy with weakness and poor muscle endurance.  

In the most recent September 2015 VA examination, the Veteran indicated that his symptoms had not changed since the June 2015 examination.  He again denied flare-ups associated with the right knee.  Range of motion testing showed flexion limited to 120 degrees and extension to 0 degrees.  The Board notes that flexion was listed as "20" degrees; however, in a follow-up email written by the examiner, it was indicated that this was a typographical error and should have read "120" degrees.  Further, the examination report noted that pain was noted during flexion; however, the examiner indicated that pain did not result in any functional loss.  Repetitive use testing was performed, but did not result in any additional function loss or additional loss of motion.  No ankylosis was present.  The Veteran did not have lateral instability or a meniscal condition.   

Upon review of all the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's residuals of a right knee tibial spine chip fracture with residuals of a ligament sprain.  The Veteran is currently in receipt of the maximum 30 percent rating under Diagnostic Code 5257 (for lateral instability of the knee); as such, a higher rating under this code is not warranted.  

Further, the Veteran has not been found to have ankylosis, a meniscus condition, or impairment of the tibia and fibula.  Accordingly, Diagnostic Codes 5256, 5258, 5259, and 5262 are not for application.  

The Veteran has also been granted a separate 10 percent rating for pain and limitation of motion due to his right knee arthritis.  The Board finds that a higher rating is not warranted as the Veteran's range of motion was limited to, at worst, 115 degrees in flexion and 0 degrees in extension.  These range of motion findings do not more nearly approximate a higher or separate rating under either Diagnostic Code 5260 or 5261.  

The Board acknowledges that the VA examination reports discussed above did not address passive range of motion studies as required by Correia, Supra.  However, the September 2015 VA examination specified that there was evidence of pain with weight bearing and range of motion studies of both knees were conducted.  Further, although all range of motion measurements were performed under active motion, the Board finds that it is reasonable that any clinician-assisted passive motion would be greater, less beneficial to the Veteran, and thus the absence of measurements of passive motion are harmless errors.  For these reasons, the Board finds that VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

The Board has also considered the Veteran's reported impairment of function, such as pain, stiffness, and weakness, to include as a result of muscle atrophy.  Further, the Board has considered additional limitations of motion due to pain, to include with prolonged walking and stair climbing.  Even considering additional limitation of motion or function of the right knee due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence does not show that the right knee disability more nearly approximates the criteria for any higher rating for any period on appeal.  During the June 2015 VA examination, and despite the Veteran's pain and muscle atrophy, the Veteran was able to perform repetitive testing, which showed flexion limited to 115 degrees and extension to -5 degrees.  The Board finds that the Veteran's currently assigned 10 percent and 30 percent ratings contemplate the Veteran's symptoms.  The Veteran has also denied flare-ups associated with the right knee.  See June 2015 and September 2015 VA examination reports. 

As such, the claim of entitlement to increased disability evaluation in excess of 10 percent for a right knee arthritis based on Diagnostic Code 5010 is denied.  The Board further finds that a rating in excess of 30 percent for residuals of a right knee tibial spine chip fracture is also not warranted.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine does not apply. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right knee disability for any part of the rating period. In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that all the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right knee disability have been manifested by symptoms of pain, limitation of motion, and some interference with standing, walking, and running.  The schedular rating criteria specifically provides limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited to orthopedic factors such as pain, incoordination, weakness, and instability of station (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  

The Veteran's interference with walking, standing, and running are contemplated by the rating criteria for limitation of motion.  See 38 C.F.R. § 4.45 (interference with standing, running, and walking are related considerations to painful motion). Further, the Board finds that these complaints, including the Veteran's use of a brace, are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty walking, standing, and limitation in activity), which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., needing medication, use of a cane and brace, difficulty standing or walking for prolonged periods due to knee pain).  Comparing the Veteran's disability level and symptomatology of the right knee disability to the rating schedule, the Board finds that the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left or right knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

The Veteran has claimed that he cannot work due to his service-connected right knee disabilities.  See August 2015 VA Form 21-4138.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes that the Veteran is service connected for residuals of a right knee tibial spine chip fracture, rated as 30 percent disabling, and right knee arthritis, rated as 10 percent disabling.  The Veteran's combined rating is 40 percent.  Even if considered one disability under 38 C.F.R. § 4.16 (a) (3) (disabilities affecting a single body system), the Veteran would still only have one disability rated at 40 percent; therefore, his service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  As such, the Board finds that entitlement to a TDIU is not warranted on a schedular basis.

Nevertheless, the Board must consider whether the evidence warrants referral to the Director of Compensation Service for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16 (b).  See Bowling, 15 Vet. App. at 6.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Upon review of all the evidence of record, both lay and medical, the Board finds that referral for an extraschedular consideration of a TDIU is not warranted.  In the August 2015 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran indicated that he could not recall when he last worked full-time.  He also noted that he did not have a high school or college education, and no job training.

The evidence includes a July 2015 email response from a VA physician, Dr. M. W.  It was noted that he had reviewed the claims file, to include VA treatment records.  Dr. M. W. then opined that the Veteran's service-connected right knee disabilities "might prevent" him from engaging in physical labor that required prolonged standing, walking, running, climbing, squatting, or kneeling.  His disabilities, however, did not prevent him from engaging in all employment.  In other words, Dr. M. W. indicated that the Veteran's service-connected right knee disabilities did not prevent him from securing or engaging in or maintaining substantially gainful sedentary employment where he was able to sit.

Private and VA treatment records have been reviewed, but they do not suggest that the Veteran is unable to obtain or maintain employment as a result of his service-connected disabilities.  

In sum, the Veteran's overall disability rating does not meet the criteria for a schedular assignment of a TDIU, and the weight of the evidence does not show that he is rendered unable to obtain and maintain substantially gainful sedentary employment due to solely to the effects of his service-connected disabilities, so as to require referral to the Director of Compensation Service for extraschedular consideration.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable, and his claim must be denied.  38 U.S.C.A. 
§ 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating in excess of 30 percent for residuals of a right knee tibial spine chip fracture is denied. 

An initial disability rating in excess of 10 percent for right knee post-traumatic arthritis is denied. 

Entitlement to a TDIU is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


